DETAILED ACTION
This Office Action is in response to the application 17/708,462 filed on 03/30/2022.
Claims 1-20 have been examined and are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application is a continuation application of U.S. Application No.: 15/709,288, filed Sept. 19, 2017 and now issued as U.S. Patent No.: 11,343,095.   
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Double Patenting-Non-Statutory
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 12 and 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 11,343,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 12, and 20 of the instant application are similar in scope to claim 1 of U.S. Patent No.: 11,323,267.  Claim 1 of the ‘267 patent encompasses all limitations of recited claim 1 of the instant application.  Claims 12 and 20 are directed to a method and processor-readable storage medium, respectively, said method and processor-readable storage medium are associated with the apparatus of claim 1, U.S. Patent No. 11,323,267.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the apparatus of claim 1 of the issued ‘267 patent to implement a method and processor-readable storage medium to provide user with a means for cryptlet-based secure information processing. 
Claims 2-11 are rejected as being dependent on claim 1. Claims 13-19 are rejected as being dependent on claim 12.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 7, 8, 10, 11, 12, 14, 15, 16, 17, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ylonen (“Ylonen,” US 2015/0222604, published Aug. 6, 2015) in view of Thomas et al. (“Thomas,” US 20160357550, published Dec. 8, 2016).  
Regarding claim 1, Ylonen discloses an apparatus, comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including (Ylonen [0110]. A management host (100) comprises one or more processors (101), [ ], main memory (102) (e.g., SDRAM memory) connected to one or more of the processors, a computer-readable non-volatile memory organized into a database, file system and/or registry [ ] and software for managing SSH user authentication keys (or performing other management operations for the hosts) (103).): 
identifying an enclave to be used for executing a cryptlet binary of a first cryptlet, wherein: the enclave stores an enclave private key, and the first cryptlet is associated with at least a first counterparty (Ylonen FIG. 16, [0222] – [0223]. The virtual machine is provisioned (1601), the virtual machine is booted (1602), the virtual machine connects to the management system (1603) using configured management system address and authentication information (e.g., public key for the management system), and the virtual machine authenticates with the management system (1604). The virtual machine receives credentials for itself from the management system (1605) []; the credentials may be, e.g., a shared secret or a public key for the management system and a private key for the virtual machine). [For “cryplet binary,” see [0231], ‘[i]n an embodiment, the default location is determined based on information read from a host, such as [ ] a hash value of the binary.” See also [0981] for generating a digital signature with VM’s private key. Note that “enclave” can refer to a secure virtual machine, see Specification [0074]]);
generating a cryptlet binding that is associated with the first cryptlet, wherein the cryptlet binding includes counterparty information that is associated with at least the first counterparty (Ylonen FIG. 18, [0230] – [0231]. In an embodiment, the default location may be configured in the management system based on the SSH implementation vendor, implementation name (e.g., OpenSSH vs. Tectia SSH), [] , IP address, IP address range, subnet, hash of the SSH client or server binary or some other related file, or any combination of these. In an embodiment, the default location is determined based on information read from a host, such as vendor and version number of the SSH server or SSH client, or a hash value of the binary. [Note that hashed identifier can be a cryptlet binding, see Specification [112].]); 
providing cryptlet binding information to a cryptlet binding key graph (Ylonen [0229]. FIG. 18 illustrates processing a key request (1800) in an embodiment, taking into account that keys may be stored in non-standard locations as specified in configuration files. A key request may be, e.g., a request to add or remove a public or private key for an account on a host. The location of the user's public or private keys (as the case may be) is determined (1801) (e.g., by reading and parsing an SSH configuration file on/from the host, reading the location from the management system's database where it has been stored previously, e.g., during key discovery, or reading host group specific settings from the management system's database) and the key is created, installed, or removed (as the case may be) at the determined location (1802).); and 
receiving, from the cryptlet binding key graph, a location of a hardware security module (HSM) that stores a key that is associated with the first counterparty (Ylonen [0229], [0522]. The location of the user's public or private keys (as the case may be) is determined (1801) (e.g., by reading and parsing an SSH configuration file on/from the host, reading the location from the management system's database where it has been stored previously, e.g., during key discovery, or reading host group specific settings from the management system's database) and the key is created, installed, or removed (as the case may be) at the determined location (1802).A database (3544) acts as a store of information for the management system and as a communications mechanism connecting various components of the management system.), a location of a first hardware security module (HSM) that stores a key that is associated with the first counterparty (Ylonen [0521]. A TPM (Trusted Platform Module) driver (3543) provides access to a TPM or an HSM (Hardware Security Module) for storing private keys and performing operations on them.).
Ylonen do not explicitly disclose: the enclave is a secure execution environment for which results of a secure execution are capable of being attested to have run unaltered and in private. 
However, in an analogous art, Thomas discloses  
the enclave is a secure execution environment for which results of a secure execution are capable of being attested to have run unaltered and in private (Thomas FIG. 7 and ¶¶ [0055]-[0056], [0059], [0061], [0064].  In an aspect, the platform 600 can be configured to verify a sequence of instructions of the software 102. In an aspect, the software 102 can include the smart contract 110. The first and the second entities 112, 114 can desire to inspect the code of the smart contract 110 to ensure that the logic of the code represents their agreement. In an aspect, the sequence of instructions of the software 102 can be verified by producing a hash of the software 102. The hash of the software 102 can be a way to uniquely identify the code of the software 102…. For example, the second entity can be an authentication service that verifies one or more digital signatures or hashes associated with the software 102. In an aspect, the platform 600 can be configured to execute the software 102 by a technique that isolates the software 102 from a resource of the platform 600… [T]he technique can include using a protection domain of an operating system of the platform 600. A protection domain, also known as a ring, can be used by an operating system to allow the operating system to isolate individual processes (e.g., items of software) from each other and from access to hardware resources of the platform 600.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Thomas with the teachings of Ylonen to include: wherein the first enclave is a secure environment in which code can be run in an isolated, private environment and for which results of the secure execution are capable of being attested to have run unaltered and in private. One would have been motivated to provide users with a means for verifying the integrity of a smart-contract software code in a secure, protected and isolated environment.  (See Thomas [0081]).  
Regarding claim 3, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses actions further include dynamically establishing a secure encrypted communication tunnel between the enclave and the HSM for securely transmitting the key to the first cryptlet executing in the enclave (Ylonen [0222], [0239], [0521]. FIG. 21 illustrates renewing a key pair used for public key authentication in an embodiment (renewing is also called rotating a key or recertifying a key in some contexts). [F]inally the old private key and corresponding old public keys are removed A TPM (Trusted Platform Module) driver (3543) provides access to a TPM or an HSM (Hardware Security Module) for storing private keys and performing operations on them. [i.e. in a secure environment with a VM machine, the VM may renew encryption keys].)
Regarding claim 5, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses wherein the cryptlet binding key graph provides a multi-party registry for locating keys and their corresponding storage endpoints (Ylonen [0521]-[0523]. A TPM(Trusted Platform Module) driver (3543) provides access to a TPM or an HSM (Hardware Security Module) for storing private keys and performing operations on them. [T]he database comprises information about credentials to access managed hosts (preferably encrypted using a key that is not stored in the database—the key could be stored in each front-end and back-end), managed hosts, discovered SSH keys, certificates, Kerberos credentials, configurations, applications, and other information.).  
Regarding claim 6, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses wherein the actions further include communicating the cryptlet binary, the cryptlet binding, and the location of the HSM to the enclave (Ylonen [0229], [0230], [0231], [0521]. The location of the user's public or private keys (as the case may be) is determined (1801) (e.g., by reading and parsing an SSH configuration file on/from the host, reading the location from the management system's database where it has been stored previously. In an embodiment, the default location is determined based on information read from a host, such as vendor and version number of the SSH server or SSH client, or a hash value of the binary. A TPM (Trusted Platform Module) driver (3543) provides access to a TPM or an HSM (Hardware Security Module) for storing private keys and performing operations on them.) [for provisioning a virtual machine]. ). 
Regarding claim 7, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses wherein the cryptlet binding information is the cryptlet binding (Ylonen [0230]-0231]. (Ylonen FIG. 18, [0230] – [0231]. In an embodiment, the default location may be configured in the management system based on the SSH implementation vendor, implementation name (e.g., OpenSSH vs. Tectia SSH), [] , IP address, IP address range, subnet, hash of the SSH client or server binary or some other related file, or any combination of these. In an embodiment, the default location is determined based on information read from a host, such as vendor and version number of the SSH server or SSH client, or a hash value of the binary. [Note that hashed identifier can be a cryptlet binding, see Specification [112].]). 
Regarding claim 8, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses wherein the HSM is a key vault (Ylonen [0521]. A TPM (Trusted Platform Module) driver (3543) provides access to a TPM or an HSM (Hardware Security Module) for storing private keys and performing operations on them.). 
Regarding claim 10, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses wherein the enclave is a private, tamper-resistant execution environment that is secure from external interference (Ylonen [0222] – [0223]. The virtual machine is provisioned (1601), the virtual machine is booted (1602), the virtual machine connects to the management system (1603) using configured management system address and authentication information (e.g., public key for the management system), and the virtual machine authenticates with the management system (1604). The virtual machine receives credentials for itself from the management system (1605) []; the credentials may be, e.g., a shared secret or a public key for the management system and a private key for the virtual machine) [i.e. the VM is operating in a secure environment after authentication and verification].). 
Regarding claim 11, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses wherein persistent storage of the key that is associated with the first counterparty is not permitted outside of the first HSM (Ylonen [0806]. At (4309), a TPM or an HSM generates a new private key for a managed host. Advantageously, the private key never leaves the hardware module (and cannot be extracted from the module, ensuring it cannot be copied).).  
Regarding claim 12, claim 12 is directed to a method corresponding to the apparatus of claim 1. Claim 12 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 is directed to a method corresponding to the apparatus of claim 3. Claim 14 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 16, claim 16 is directed to a method corresponding to the apparatus of claim 5. Claim 16 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 is directed to a method corresponding to the apparatus of claim 6. Claim 17 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a method corresponding to the apparatus of claim 7. Claim 18 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to a method corresponding to the apparatus of claim 8. Claim 19 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a processor-readable storage medium corresponding to the apparatus of claim 1. Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Claims 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ylonen (“Ylonen,” US 2015/0222604, published Aug. 6, 2015) in view of Thomas et al. (“Thomas,” US 20160357550, published Dec. 8, 2016) and Basin (“Basin,” US 20170126642, published May 4, 2017). 
Regarding claim 2, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen further discloses: 
The HSM is a first HSM; the actions further include receiving, from the cryptlet binding key graph, a location of a second hardware security module that stores a key that is associated with the second counterparty (Ylonen [0521]-[0523]. A TPM(Trusted Platform Module) driver (3543) provides access to a TPM or an HSM (Hardware Security Module) for storing private keys and performing operations on them. [T]he database comprises information about credentials to access managed hosts (preferably encrypted using a key that is not stored in the database—the key could be stored in each front-end and back-end), man aged hosts, discovered SSH keys, certificates, Kerberos credentials, configurations, applications, and other information.).    
Ylonen and Thomas do not explicitly disclose: wherein the first cryptlet is further associated with at least a second counterparty; the address of the key that is associated with the first counterparty is on a first network; the address of the key that is associated with the second counterparty is on a second network; and wherein the second network is a private network that is separate from the first network.
However, in an analogous art, Basin discloses wherein the first cryptlet is further associated with at least a second counterparty (Basin [0072]. Another type of key allowed for use may be an X.509 key pair. For example a first user access control information may indicate through a flag or a setting in the access control information that the first user may encrypt and decrypt data using the Smartkey. Access control information for a second user may allow the second user to only decrypt information using the Smartkey.);
 the address of the key that is associated with the first counterparty is on a first network; the address of the key that is associated with the second counterparty is on a second network; and wherein the second network is a private network that is separate from the first network (Basin [0379]. In a fourth embodiment, users, applications and encryption applications may obtain keys from a first on-premise Key Provider operating on a local private network and may obtain encryption keys from an second on-premise Key Provider operating on a different private network not accessible to the local private network of the users, applications and encryption applications obtaining encryption keys from the first on premise Key Provider. In this embodiment, sharing, or brokering of keys may occur through a third Key Provider operating in the cloud which is able to exchange keys with both the first and second on-premise Key Providers.).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Basin with the teachings of Ylonen and Thomas to include: the location of the key that is associated with the first counterparty is on a first network; the location of the key that is associated with the second counterparty is on a second network; and wherein the second network is a private network that is separate from the first network, to provide users with a means for applying keys for a secure communication with counterparties or users on different, separate networks. (See Basin [0379]). 
Regarding claim 13, claim 13 is directed to a method corresponding to the apparatus of claim 2. Claim 13 is similar in scope to claim 2 and is therefore rejected under similar rationale.  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ylonen (“Ylonen,” US 2015/0222604, published Aug. 6, 2015) in view of Thomas et al. (“Thomas,” US 20160357550, published Dec. 8, 2016) and Zimmerman et al. (“Zimmerman,” US 20180208448, filed Jan 20, 2017) and Yoneda et al. (“Yoneda,” US 20120036364, published Feb. 12, 2012).  
Regarding claim 4, Ylonen and Thomas disclose the apparatus of claim 11. Ylonen and Thomas do not explicitly disclose: wherein establishing the secure encrypted communication tunnel includes: deriving a session public/private enclave key pair, including a session enclave private key and a session enclave public key, from the enclave private key and an enclave public key; sending the session enclave public key to the HSM; receiving, from the HSM, a session HSM public key; -33- 9/19/2017 DOCKET NO: 401971-US-NP PATENT APPLICATIONencrypting additional information with the session enclave private key; sending the encrypted additional information to the HSM; receiving further encrypted information from the HSM; and decrypting the further encrypted information with the session enclave private key.
However, in an analogous art, Zimmerman discloses wherein establishing the secure encrypted communication tunnel includes:
deriving a session public/private enclave key pair, including a session enclave private key and a session enclave public key (Zimmerman FIG. 17, [0142]. In one embodiment , the encryption engine 1660 of the IoT service 120 sends a command to the HSM 1630 ( e . g . , which may be such as a CloudHSM offered by Amazon® ) to generate a session public / private key pair.); 
sending the session enclave public key to the HSM; receiving, from the HSM, a session HSM public key (Zimmerman [0143]. In one embodiment , the IoT service 120 transmits its session public key generated using the HSM 1630 to the IoT device 101 at 1701 . The IoT device uses its HSM 1631 to generate its own session public / private key pair and , at 1702 , transmits its public key of the pair to the IoT service 120.); -33- 9/19/2017 
DOCKET NO: 401971-US-NP PATENT APPLICATIONencrypting additional information with the session enclave private key (Zimmerman [0165]. IoT service session public key signature (e . g . , signed with the IoT service ' s private key.); 
sending the encrypted additional information to the HSM ( Zimmerman [0169]. Verifies the IoT service session public key signature using the IoT service 's public key from the unique ID. [For HSM, see [0142] – [0143]] ); 
receiving further encrypted information from the HSM; and decrypting the further encrypted information with the session enclave private key (Zimmerman [0132], [0135]. At 150 , the IoT service encrypts the data / commands using the IoT device public key to create an IoT device packet. It then encrypts the IoT device packet using IoT hub's public key to create the IoT hub packet ( e . g . , creating an IoT hub wrapper around the IoT device packet ) . At 1502, the IoT service transmits the IoT hub packet to the IoT hub. At 1503, the IoT hub decrypts the IoT hub packet using the IoT hub's private key to generate the IoT device packet. At 1504 it then transmits the IoT device packet to the IoT device which at 1505, decrypts the IoT device packet using the IoT device private key to generate the data / commands. At 1506, the IoT device processes the data / commands. For example, in one embodiment, the device session keys 1651 on the IoT device 101 include a public key of the IoT service 120 and a private key of the IoT device 101.).  
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Zimmerman with the teachings of Ylonen and Thomas to include: wherein establishing the secure encrypted communication tunnel includes: deriving a session public/private enclave key pair, including a session enclave private key and a session enclave public key; sending the session enclave public key to the HSM; receiving, from the HSM, a session HSM public key; -33- 9/19/2017 DOCKET NO: 401971-US-NP PATENT APPLICATIONencrypting additional information with the session enclave private key; sending the encrypted additional information to the HSM; receiving further encrypted information from the HSM; and decrypting the further encrypted information with the session enclave private key, to provider user with a means of using session public/private keys for generating signature, verifying signature, and ensuring a secure communication among IoT devices. (See Zimmerman [0135]). 
Ylonen, Thomas and Zimmerman do not explicitly disclose: deriving session public/private key pairs from the enclave private kay and an enclave public key. 
However, in an analogous art, Yoneda discloses deriving session public/private key pairs from the enclave private kay and an enclave public key (Yoneda [0112], [0121]. The master key 291 a and public parameter 293 a are information that are used for generating the ID-based encryption private key 293 b, and are the same among all the communication devices 200. The master key 291 a and the public parameter 293 a are information that form a pair in the ID-based encryption system, and are called, for example, a system private key and system public key, or a master private key and master public key. The ID-based encryption private key generation part 210 executes a key generation algorithm of the ID-based encryption system by treating the acquired master key 291 a, device unique ID 291 b, and public parameter 293 a as input values, to generate the ID-based encryption private key 293 b for which the device unique ID 291 b is used as the public key (ID-based encryption public key).). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Yoneda with the teachings of Ylonen, Thomas and Zimmerman to include: deriving session public/private key pairs from the enclave private kay and an enclave public key, to provider user with a means for deriving session or device based public/private keys from a set of master public/private key. (See Yoneda [0112]). 
Regarding claim 15, claim 15 is directed to a method corresponding to the apparatus of claim 4. Claim 15 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ylonen (“Ylonen,” US 2015/0222604, published Aug. 6, 2015) in view of Thomas et al. (“Thomas,” US 20160357550, published Dec. 8, 2016) and Brady et al. (“Brady,” US 20180167217, filed December 14, 2016). 
Regarding claim 9, Ylonen and Thomas disclose the apparatus of claim 1. Ylonen and Thomas do not explicitly disclose: after identifying the first enclave, injecting a cryptlet container into the enclave. 
However, in an analogous art, Brady discloses: 
after identifying the first enclave, injecting a cryptlet container into the enclave (Brady FIG. 10, [0085] – [0088]. In Step 1 , the currently nominated system instance controller receives a request to add a new container which will typically come from a load balancer server which is a server that has the role of monitoring the network resources. In Step 2, the system instance controller creates the new container. In Step 3 , the system instance controller takes a fingerprint of , i . e . hashes, the contents of the new container in its initial state , and also hashes some aspect of its own data to provide a permanent record that it was the creator. Is Step 4 , the system instance controller contacts the blockchain subsystem and a new set of transactions is added for this new container. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Brady with the teachings of Ylonen and Thomas to include: after identifying the first enclave, injecting a cryptlet container into the first enclave, to provide users with a means for generating a container for constructing information to be contained in block-chain transaction. (See Brady [0088]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/      Supervisory Patent Examiner, Art Unit 2439